UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-07917 Wilshire Variable Insurance Trust (Exact name of registrant as specified in charter) Wilshire Associates Incorporated 1299 Ocean Avenue, Suite 700 Santa Monica, CA 90401-1085 (Address of principal executive offices) (Zip code) Jamie B. Ohl, President 1299 Ocean Avenue, Suite 700 Santa Monica, CA 90401-1085 (Name and address of agent for service) Registrant’s telephone number, including area code: 310-260-6639 Date of fiscal year end: December 31 Date of reporting period: December 31, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. ANNUAL REPORT Equity Fund Balanced Fund Income Fund Small Cap Growth Fund International Equity Fund Socially Responsible Fund December 31, 2011 Table of Contents Shareholder Letter 2 Fund Commentaries 3 Disclosure of Fund Expenses 15 Schedules of Investments 17 Statements of Assets and Liabilities 41 Statements of Operations 42 Statements of Changes in Net Assets 43 Financial Highlights 45 Notes to the Financial Statements 51 Report of Independent Registered Public Accounting Firm 61 Additional Fund Information 62 Board Approval of Advisory and Subadvisory Agreements 65 Tax Information 69 Shares of the Equity Fund, Balanced Fund, Income Fund, Small Cap Growth Fund, International Equity Fund and Socially Responsible Fund are sold only as the underlying investment for variable annuity contracts issued by insurance companies. This report is authorized for use in connection with any offering of a Fund’s shares only if accompanied or preceded by the Fund’s current prospectus. Shares of the Wilshire Variable Insurance Trust are distributed by SEI Investments Distribution Co. Dear Wilshire Variable Insurance Trust Shareholder: We are pleased to present the 2011 Annual Report to shareholders of the Wilshire Variable Insurance Trust (the “Trust”). This report covers the twelve month period (the “Period”) ended December 31, 2011, for the Equity, Balanced, Income, Small Cap Growth, International Equity and Socially Responsible Funds (the “Funds”). MARKET ENVIRONMENT Volatility and uncertainty were defining attributes of 2011 as macroeconomic events weighed on markets worldwide. The Japanese earthquake and tsunami roiled markets in the first quarter, casting substantial doubt on the future of the world’s third largest economy and disrupting global supply chains. Geopolitical unrest in the Middle East exploded with the “Arab Spring”, which played out for the duration of the year with a revolutionary spate of protests across the region. During the second quarter protracted political gridlock in Washington caused a delay in raising the debt ceiling, with an agreement finally coming in the eleventh hour but not until after damage was done. Standard and Poor’s downgraded the U.S.’s debt rating from AAA to AA+ on August 5th, contributing to the largest one-day market move of 2011 on August 8, when the Wilshire 5000 Total Market IndexSM lost $1.0 trillion. The Federal Reserve continued the expansion of its balance sheet by announcing “Operation Twist” in the third quarter, a policy maneuver that involved selling short-term assets and buying long-term assets in an effort to push down long-term interest rates. Lastly, the European debt crisis continued unabated in the fourth quarter, with questions surrounding Greece, Italy, and Portugal’s fiscal futures all hanging in the balance. Against the backdrop of significant and ongoing macroeconomic uncertainty, markets continued to disregard stock-specific fundamentals. The Wilshire 5000 Total Market IndexSM returned 0.98 percent for the year, heartily outpacing developed and emerging international market equities which fell by -12.1 percent and -18.4 percent, respectively. Performance of most U.S. equity sub-asset class styles closed the year down with the exceptions of large cap value and U.S. real estate, which ended 2011 up 3.7 percent and 9.2 percent, respectively. One of the worst performing equity styles this year was microcap, which closed the year down -13.5 percent. Fixed income investors watched interest rates sink to historic lows as the U.S. 10-year Treasury bond dropped below two percent as global investors shifted towards higher quality assets en masse. Additionally, the U.S. dollar reversed its trend by appreciating against other foreign currencies. FUND PERFORMANCE REVIEW Against this backdrop, markets continued to focus on the macroeconomic headlines, flocking to the perceived safety of defensively-oriented stocks and making 2011 a difficult year for active management. The S&P 500 Index outperformed roughly four-fifths of domestic large blend funds, while the MSCI EAFE Index outperformed nearly two-thirds of all developed international equity funds and the Barclays Capital Aggregate Bond Index outperformed nearly nine-tenths of all intermediate bond funds. The Trust was not immune to this trend, with all Funds—with the exception of the Small Cap Growth Fund—underperforming their respective benchmarks. We are always mindful that markets can behave erratically and current trends shift swiftly. You can expect us to continue to work diligently to manage your investments and seek to generate returns commensurate with the Funds’ investment objectives. As always, we appreciate your continued support and confidence. Sincerely, Jamie B. Ohl President 2 Wilshire Variable Insurance Trust Equity Fund Commentary EQUITY FUND Average Annual Total Return* One Year Ended 12/31/11 (2.87)% Five Years Ended 12/31/11 (3.92)% Ten Years Ended 12/31/11 1.39% S&P 500 INDEX(1) Average Annual Total Return One Year Ended 12/31/11 2.11% Five Years Ended 12/31/11 (0.25)% Ten Years Ended 12/31/11 2.92% COMPARATIVE PERFORMANCE Comparison of Change in Value of $10,000 Investment in the Equity Fund and the S&P 500 Index through 12/31/11. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. Recent performance can be found at your particular insurance company. (1)The S&P 500 Index is an unmanaged index consisting of 500 stocks. An individual cannot invest directly in any index. Index performance is presented for general comparative purposes. *During certain periods, certain fees and expenses were waived and reimbursed. Without waivers and reimbursements, total returns for the periods would have been lower. For the year ended December 31, 2011, there were no waivers. 3 Wilshire Variable Insurance Trust Equity Fund Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING* (As of December 31, 2011) On the heels of a positive 2010, equity investors were bullish as 2011 began but turned increasingly defensive as the year wore on. After trading sideways for the first two quarters of 2011, equity markets sold-off in August when the U.S. lost its AAA credit rating, prompting a worldwide retrenchment from risk assets. Markets rallied back in the fourth quarter of 2011 even though the headwinds from uncertainty in the euro zone increased. Despite record profits at U.S. companies, investors generally shifted out of cyclical, economically–sensitive sectors in favor of more defensive and stable areas of the market, particularly well-capitalized large cap companies with strong, recurring revenue streams. Utilities and Consumer Staples were the best performing sectors for the year, returning 18.7 percent and 13.9 percent, respectively, while Financials and Materials performed the worst, falling by -14.7 and -8.9 percent, respectively. For 2011, small capitalization stocks were down -3.4 percent against gains of 1.6 percent for large capitalization stocks. The large value style delivered the best returns for the year, up 3.7 percent, while small value and microcap stocks trailed other styles, down -5.3 percent and –13.5 percent, respectively. The Equity Fund (the “Fund”) returned -2.87% for the year ended December 31, 2011, underperforming the Fund’s benchmark (the S&P 500 Index) return of 2.11%. The Fund’s performance was hampered by negative stock selection across a variety of sectors, most notably in Financials and Consumer Discretionary. In terms of sector allocation, an underweight to Utilities, the best performing sector in the S&P 500 Index, hurt the Fund’s performance. Despite the Fund’s underperformance versus its benchmark, we remain confident in our sub-advisers, who continue to follow through with the disciplined investment approaches that have made them successful over the long-term. It is our belief that the Fund is well positioned going into 2012 and should benefit as macroeconomic fears are allayed and investors return their focus to company fundamentals. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Annuity contract fees are not reflected in returns. * Based on percent of the Fund’s total investments in securities and affiliated funds, at value. 4 Wilshire Variable Insurance Trust Balanced Fund Commentary BALANCED FUND Average Annual Total Return* One Year Ended 12/31/11 (0.65)% Five Years Ended 12/31/11 (0.34)% Ten Years Ended 12/31/11 3.10% STOCK/BOND COMPOSITE INDEX(1) Average Annual Total Return One Year Ended 12/31/11 2.13% Five Years Ended 12/31/11 1.86% Ten Years Ended 12/31/11 4.56% COMPARATIVE PERFORMANCE Comparison of Change in Value of $10,000 Investment in the Balanced Fund and the Stock/Bond Composite Index through 12/31/11. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. Recent performance can be found at your particular insurance company. (1)Stock/Bond Composite Index is a blend of 50% S&P 500 Index and 35% Barclays Capital U.S. Aggregate Bond Index and 15% of the MSCI EAFE Index. Prior to June 10, 2011, the Stock/Bond Composite Index consisted of 55% of the S&P 500 Index and 45% of the Barclays Capital U.S. Aggregate Bond Index. The revised Composite Index is expected to provide a more representative investment universe for the Fund and to be a better benchmark comparison for the Fund’s investment strategy. The S&P 500 Index is an unmanaged index consisting of 500 stocks. The Barclays Capital U.S. Aggregate Bond Index is a market value-weighted index of investment grade fixed-rated debt issues, including government, corporate, asset-backed and mortgage-backed securities with a maturity of one year or more. The MSCI EAFE Index is an unmanaged capitalization-weighted measure of stock markets in Europe, Australasia and the Far East. An individual cannot invest directly in any index. Index performance is presented for general comparative purposes. *During certain periods, certain fees and expenses were waived and reimbursed. Without waivers and reimbursements, total returns for the periods would have been lower. For the year ended December 31, 2011, there were no waivers. 5 Wilshire Variable Insurance Trust Balanced Fund Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING* (As of December 31, 2011) On the heels of a positive 2010, equity investors were bullish as 2011 began but turned increasingly defensive as the year wore on. After trading sideways for the first two quarters of 2011, equity markets sold-off in August when the U.S. lost its AAA credit rating, prompting a worldwide retrenchment from risk assets. Markets rallied back in the fourth quarter of 2011 even though the headwinds from uncertainty in the euro zone increased. Despite record profits at U.S. companies, investors generally shifted out of cyclical, economically–sensitive sectors in favor of more defensive and stable areas of the market, particularly well-capitalized large cap companies with strong, recurring revenue streams. Utilities and Consumer Staples were the best performing sectors for the year, returning 18.7 percent and 13.9 percent, respectively, while Financials and Materials performed the worst, falling by -14.7 and -8.9 percent, respectively. For 2011, small capitalization stocks were down -3.4 percent against gains of 1.6 percent for large capitalization stocks. The large value style delivered the best returns for the year, up 3.7 percent, while small value and microcap stocks trailed other styles, down -5.3 percent and –13.5 percent, respectively. Fixed income securities outperformed equities this year as market tumult made the perceived safety of bonds extremely appealing to investors. The flight to quality caused interest rates to continue their decline in 2011, with the 10-year Treasury bond falling to under two percent. Despite S&P’s downgrade of the U.S.’s credit rating, U.S. Long-Term Treasuries were the strongest performer within fixed income by a wide margin, retuning 33.8 percent as frightened investors flocked to safe havens. Spread sectors did not fare as well in 2011 as investors de-risked their portfolios, with lower-quality bonds broadly underperforming developed-market, government-related, and higher-quality credits for the year. The Balanced Fund (the “Fund”) returned -0.65% for the year ended December 31, 2011, trailing the Fund’s custom benchmark return of 2.13%. The Fund was hampered by poor stock selection, particularly in Energy, Financials, and Health Care. On the fixed income portion of the Fund, exposure to Non-Agency Mortgage Backed Securities and Investment Grade Credit contributed to the Fund’s underperformance. Despite the Fund’s underperformance versus its benchmark, we remain confident in the sub-advisers of the underlying funds, who continue to follow through with the disciplined investment approaches that have made them successful over the long-term. It is our belief that the Fund is well positioned going into 2012 and should benefit as macroeconomic fears are allayed and investors return their focus to company fundamentals. The Balanced Fund attempts to achieve its objective by investing in other funds. You may invest in the underlying funds directly. By investing in the underlying funds indirectly through the Balanced Fund, you will incur not only the expenses of the underlying funds, but also the expenses of the Balanced Fund. The Balanced Fund is subject to the risks of the underlying funds it holds. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Annuity contract fees are not reflected in returns. * Based on percent of the Fund’s total investments in affiliated funds, at value. 6 Wilshire Variable Insurance Trust Income Fund Commentary INCOME FUND Average Annual Total Return* One Year Ended 12/31/11 6.92% Five Years Ended 12/31/11 5.20% Ten Years Ended 12/31/11 5.33% BARCLAYS CAPITAL U.S. AGGREGATE BOND INDEX(1) Average Annual Total Return One Year Ended 12/31/11 7.84% Five Years Ended 12/31/11 6.50% Ten Years Ended 12/31/11 5.78% COMPARATIVE PERFORMANCE Comparison of Change in Value of $10,000 Investment in the Income Fund and the Barclays Capital U.S. Aggregate Bond Index through 12/31/11. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. Recent performance can be found at your particular insurance company. (1)The Barclays Capital U.S. Aggregate Bond Index is a market value-weighted index of investment grade fixed-rated debt issues, including government, corporate, asset-backed and mortgage-backed securities with a maturity of one year or more. An individual cannot invest directly in any index. Index performance is presented for general comparative purposes. *During certain periods, certain fees and expenses were waived and reimbursed. Without waivers and reimbursements, total returns for the periods would have been lower. For the year ended December 31, 2011, there were no waivers. 7 Wilshire Variable Insurance Trust Income Fund Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING* (As of December 31, 2011) Fixed income securities outperformed equities this year as market tumult made the perceived safety of bonds extremely appealing to investors. The flight to quality caused interest rates to continue their decline in 2011, with the 10-year Treasury bond falling to under two percent. Despite S&P’s downgrade of the U.S.’s credit rating, U.S. Long-Term Treasuries were the strongest performer within fixed income by a wide margin, retuning 33.8 percent as frightened investors flocked to safe havens. Spread sectors did not fare as well in 2011 as investors de-risked their portfolios, with lower-quality bonds broadly underperforming developed-market, government-related, and higher-quality credits for the year. The Income Fund (the “Fund”) returned 6.92% for the year ended December 31, 2011, underperforming the Fund’s benchmark (the Barclays Capital U.S. Aggregate Bond Index) return of 7.84%. The Fund’s exposure to Non-Agency MBS (Mortgage Backed Securities) and Investment Grade Credit hurt performance. Despite the Fund’s underperformance versus its benchmark, we remain confident in our sub-adviser, who continues to follow through with the disciplined investment approaches that has made it successful over the long-term. It is our belief that the Fund is well positioned going into 2012 and should benefit as macroeconomic fears are allayed and investors return their focus to company fundamentals. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Annuity contract fees are not reflected in returns. * Based on percent of the Fund’s total investments in securities, at value. 8 Wilshire Variable Insurance Trust Small Cap Growth Fund Commentary SMALL CAP GROWTH FUND Average Annual Total Return* One Year Ended 12/31/11 (0.64)% Five Years Ended 12/31/11 (0.33)% Ten Years Ended 12/31/11 1.43% RUSSELL 2(1) Average Annual Total Return One Year Ended 12/31/11 (2.91)% Five Years Ended 12/31/11 2.09% Ten Years Ended 12/31/11 4.48% COMPARATIVE PERFORMANCE Comparison of Change in Value of $10,000 Investment in the Small Cap Growth Fund and the Russell 2000 Growth Index through 12/31/2011. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. Recent performance can be found at your particular insurance company. (1)The Russell 2000 Growth Index is an unmanaged index comprised of the Russell 2000 Growth securities with a greater-than-average growth orientation. An individual cannot invest directly in any index. Index performance is presented for general comparative purposes. *During certain periods, certain fees and expenses were waived and reimbursed. Without waivers and reimbursements, total returns for the periods would have been lower. For the year ended December 31, 2011, fees totaling 0.21% of average net assets were waived. 9 Wilshire Variable Insurance Trust Small Cap Growth Fund Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING* (As of December 31, 2011) On the heels of a positive 2010, equity investors were bullish as 2011 began but turned increasingly defensive as the year wore on. After trading sideways for the first two quarters of 2011, equity markets sold-off in August when the U.S. lost its AAA credit rating, prompting a worldwide retrenchment from risk assets. Markets rallied back in the fourth quarter of 2011 even though the headwinds from uncertainty in the euro zone increased. Despite record profits at U.S. companies, investors generally shifted out of cyclical, economically–sensitive sectors in favor of more defensive and stable areas of the market, particularly well-capitalized large cap companies with strong, recurring revenue streams. Utilities and Consumer Staples were the best performing sectors for the year, returning 18.7 percent and 13.9 percent, respectively, while Financials and Materials performed the worst, falling by -14.7 and -8.9 percent, respectively. For 2011, small capitalization stocks were down -3.4 percent against gains of 1.6 percent for large capitalization stocks. The large value style delivered the best returns for the year, up 3.7 percent, while small value and microcap stocks trailed other styles, down -5.3 percent and –13.5 percent, respectively. The Small Cap Growth Fund (the “Fund”) returned -0.64% for the year ended December 31, 2011, outperforming the Fund’s benchmark (the Russell 2000 Growth Index) return of -2.91% by 2.27%. The Fund benefited from strong stock selection in Consumer Discretionary, Financials and Health Care. This outperformance was partially offset by poor security selection in Information Technology. We are pleased with the performance of the Fund and are encouraged by the current activities and positioning of our sub-advisers, who continue to follow through with the disciplined investment approaches that have made them successful over the long-term. It is our belief that the Fund is well positioned going into 2012 and should benefit as macroeconomic fears are allayed and investors return their focus on company fundamentals. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Annuity contract fees are not reflected in returns. Small company stocks may be subject to a higher degree of market risk than the securities of more established companies because they tend to be more volatile and less liquid. * Based on percent of the Fund’s total investments in securities, at value. 10 Wilshire Variable Insurance Trust International Equity Fund Commentary INTERNATIONAL EQUITY FUND Average Annual Total Return* One Year Ended 12/31/11 (13.74)% Five Years Ended 12/31/11 (5.33)% Ten Years Ended 12/31/11 1.84% MSCI EAFE INDEX(1) Average Annual Total Return One Year Ended 12/31/11 (12.14)% Five Years Ended 12/31/11 (4.72)% Ten Years Ended 12/31/11 4.67% COMPARATIVE PERFORMANCE Comparison of Change in Value of $10,000 Investment in the International Equity Fund and the MSCI EAFE Index through 12/31/11. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. Recent performance can be found at your particular insurance company. (1)The MSCI EAFE Index is an unmanaged capitalization-weighted measure of stock markets in Europe, Australasia and the Far East. An individual cannot invest directly in any index. Index performance is presented for general comparative purposes. *During certain periods, certain fees and expenses were waived and reimbursed. Without waivers and reimbursements, total returns for the periods would have been lower. For the year ended December 31, 2011, fees totaling 0.20% of average net assets were waived. 11 Wilshire Variable Insurance Trust International Equity Fund Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING* (As of December 31, 2011) On the heels of a positive 2010, equity investors were bullish as 2011 began but turned increasingly defensive as the year wore on. After trading sideways for the first two quarters of 2011, equity markets sold-off in August when the U.S. lost its AAA credit rating, prompting a worldwide retrenchment from risk assets. Markets rallied back in the fourth quarter of 2011 even though the headwinds from uncertainty in the euro zone increased. Despite record profits at U.S. companies, investors generally shifted out of cyclical, economically–sensitive sectors in favor of more defensive and stable areas of the market, particularly well-capitalized large cap companies with strong, recurring revenue streams. Utilities and Consumer Staples were the best performing sectors for the year, returning 18.7 percent and 13.9 percent, respectively, while Financials and Materials performed the worst, falling by -14.7 and -8.9 percent, respectively. For 2011, small capitalization stocks were down -3.4 percent against gains of 1.6 percent for large capitalization stocks. The large value style delivered the best returns for the year, up 3.7 percent, while small value and microcap stocks trailed other styles, down -5.3 percent and -13.5 percent, respectively. Following the overall de-risking theme, developed international and emerging market equities sold-off more than their domestic counterparts in 2011, with the MSCI EAFE Index returning -12.1 percent and the MSCI Emerging Markets Index returning -18.4 percent. Euro zone sovereign debt issues continued from 2010 and worries increased in the last quarter of 2011 as the European Central Bank (ECB) offered unlimited liquidity to European banks for 36 months. Continuing the theme from last year, the PIIGS countries including Portugal, Italy, Greece, and Spain suffered some of the biggest declines, with Ireland paring its losses comparably. With Japan still in recovery mode from its devastating March earthquake and tsunami, the Asia-Pacific region provided negative results for the year. Emerging markets faced multiple challenges in 2011, from political uprisings in the Middle East and Africa which drove up oil prices, slackening demand for products in developed markets, economic slowdowns in China and Brazil and more, all of which weighed on the entire market segment. The International Equity Fund (the “Fund”) returned -13.74% in the year ended December 31, 2011, underperforming the Fund’s benchmark (the MSCI EAFE Index) return of -12.14%. The Fund’s performance was hampered by poor stock selection in Energy, Materials and Health Care as well as from an underweight to Health Care, one of the top performing sectors of 2011. Despite the Fund’s underperformance versus its benchmark, we remain confident in our sub-advisers, who continue to follow through with the disciplined investment approaches that have made them successful over the long-term. It is our belief that the Fund is well positioned going into 2012 and should benefit as macroeconomic fears are allayed and investors return their focus to company fundamentals. Foreign securities may be subject to a higher degree of market risk due to currency fluctuations, lack of liquidity, and political and economic instability. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Annuity contract fees are not reflected in returns. * Based on percent of the Fund’s total investments in securities, at value. 12 Wilshire Variable Insurance Trust Socially Responsible Fund Commentary SOCIALLY RESPONSIBLE FUND Average Annual Total Return* One Year Ended 12/31/11 (1.45)% Five Years Ended 12/31/11 (4.93)% Ten Years Ended 12/31/11 2.17% S&P 500 INDEX(1) Average Annual Total Return One Year Ended 12/31/11 2.11% Five Years Ended 12/31/11 (0.25)% Ten Years Ended 12/31/11 2.92% COMPARATIVE PERFORMANCE Comparison of Change in Value of $10,000 Investment in the Socially Responsible Fund and the S&P 500 Index through 12/31/11. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. Recent performance can be found at your particular insurance company. (1)The S&P 500 Index is an unmanaged index consisting of 500 stocks. An individual cannot invest directly in any index. Index performance is presented for general comparative purposes. *During certain periods since inception, certain fees and expenses were waived and reimbursed. Without waivers and reimbursements, total returns since inception would have been lower. For the year ended December 31, 2011, there were no waivers. 13 Wilshire Variable Insurance Trust Socially Responsible Fund Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING* (As of December 31, 2011) On the heels of a positive 2010, equity investors were bullish as 2011 began but turned increasingly defensive as the year wore on. After trading sideways for the first two quarters of 2011, equity markets sold-off in August when the U.S. lost its AAA credit rating, prompting a worldwide retrenchment from risk assets. Markets rallied back in the fourth quarter of 2011 even though the headwinds from uncertainty in the euro zone increased. Despite record profits at U.S. companies, investors generally shifted out of cyclical, economically–sensitive sectors in favor of more defensive and stable areas of the market, particularly well-capitalized large cap companies with strong, recurring revenue streams. Utilities and Consumer Staples were the best performing sectors for the year, returning 18.7 percent and 13.9 percent, respectively, while Financials and Materials performed the worst, falling by -14.7 and -8.9 percent, respectively. For 2011, small capitalization stocks were down -3.4 percent against gains of 1.6 percent for large capitalization stocks. The large value style delivered the best returns for the year, up 3.7 percent, while small value and microcap stocks trailed other styles, down -5.3 percent and –13.5 percent, respectively. The Socially Responsible Fund (the “Fund”) returned -1.45% in the year ended December 31, 2011, trailing the Fund’s benchmark (the S&P 500 Index) return of 2.11%. The Fund’s performance was hampered by poor stock selection in Consumer Discretionary and Energy. Though the Fund benefited from strong stock selection in Materials, it was hurt by its overweight to the sector, the second worst performing sector of 2011. Despite the Fund’s underperformance versus its benchmark, we remain confident in our sub-adviser’s portfolio management teams, who continue to follow through with the disciplined investment approaches that have made them successful over the long-term. It is our belief that the Fund is well positioned going into 2012 and should benefit as macroeconomic fears are allayed and investors return their focus to company fundamentals. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Annuity contract fees are not reflected in returns. * Based on percent of the Fund’s total investments in securities, at value. 14 Wilshire Variable Insurance Trust Disclosure of Fund Expenses For the Six Months Ended December 31, 2011 (Unaudited) All mutual funds have operating expenses. As a shareholder of a mutual fund, you incur ongoing costs, which include costs for investment advisory, administrative services, distribution and/or shareholder services and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing fees (in dollars) of investing in your Fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The table on the next page illustrates your Fund’s costs in two ways: Actual Fund Return: This section helps you to estimate the actual expenses, after any applicable fee waivers, that you paid over the period. The “Ending Account Value” shown is derived from the Fund’s actual return for the period, the “Expense Ratio” column shows the period’s annualized expense ratio, and the “Expenses Paid During Period” column shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund at the beginning of the period. You may use the information here, together with your account value, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your Fund in the first line under the heading entitled “Expenses Paid During Period.” Hypothetical 5% Return: This section is intended to help you compare your Fund’s costs with those of other mutual funds. The “Ending Account Value” shown is derived from hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and assumed rate of return. It assumes that the Fund had an annual return of 5% before expenses, but that the expense ratio is unchanged. In this case, because the return used is not the Fund’s actual return, the results do not apply to your investment. This example is useful in making comparisons to other mutual funds because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on an assumed 5% annual return. You can assess your Fund’s ongoing costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight and help you compare your ongoing costs only and do not reflect any transactional costs such as sales charges (loads), redemption fees, or exchange fees. Wilshire Variable Insurance Trust has no such charges or fees, but they may be present in other funds to which you compare this data. Therefore, the hypothetical portions of the table are useful in comparing ongoing costs only, and will not help you determine the relative costs of owning different funds. 15 Wilshire Variable Insurance Trust Disclosure of Fund Expenses - (Continued) For the Six Months Ended December 31, 2011 (Unaudited) Beginning Account Value 07/01/11 Ending Account Value 12/31/11 Expense Ratio(1) Expenses Paid During Period 07/01/11-12/31/11(2)(3) Equity Fund(4) Actual Fund Return 0.79% Hypothetical 5% Return 0.79% Balanced Fund(4) Actual Fund Return 0.18% Hypothetical 5% Return 0.18% Income Fund Actual Fund Return 1.12% Hypothetical 5% Return 1.12% Small Cap Growth Fund Actual Fund Return 1.45% Hypothetical 5% Return 1.45% International Equity Fund Actual Fund Return 1.53% Hypothetical 5% Return 1.53% Socially Responsible Fund Actual Fund Return 1.32% Hypothetical 5% Return 1.32% Annualized, based on the Fund’s most recent fiscal half-year expenses. Expenses are equal to the Fund’s annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the period, then divided by 365. Expenses shown do not include annuity contract fees. The expense ratio does not include the expenses of the underlying funds. 16 Wilshire Variable Insurance Trust Equity Fund Schedule of Investments December 31, 2011 Shares Value COMMON STOCK — 52.1% Consumer Discretionary — 6.7% Amazon.com, Inc. † $ Burberry Group PLC ADR CBS Corp., Class B Dick's Sporting Goods, Inc. Dollar General Corp. † Foot Locker, Inc. Guess?, Inc. Harley-Davidson, Inc. Home Depot, Inc. (The) Johnson Controls, Inc. Lear Corp. Macy's, Inc. PVH Corp. Signet Jewelers, Ltd. Target Corp. Tiffany & Co. TJX Cos., Inc. Walt Disney Co. (The) Wyndham Worldwide Corp. 461,526 12,257,588 Consumer Staples — 3.8% British American Tobacco PLC ADR Constellation Brands, Inc., Class A † CVS Caremark Corp. Diageo PLC ADR Estee Lauder Cos., Inc. (The), Class A General Mills, Inc. Herbalife, Ltd. Lorillard, Inc. Smithfield Foods, Inc. † 519,592 7,021,035 Energy — 6.5% Anadarko Petroleum Corp. Apache Corp. Chevron Corp. Cobalt International Energy, Inc. † ConocoPhillips Exxon Mobil Corp. Hess Corp. Marathon Petroleum Corp. Nabors Industries, Ltd. † National Oilwell Varco, Inc. Oil States International, Inc. † Schlumberger, Ltd. Suncor Energy, Inc. Valero Energy Corp. Weatherford International, Ltd. † 685,152 11,876,596 Financials — 7.8% Aflac, Inc. Capital One Financial Corp. Citigroup, Inc. Discover Financial Services Fifth Third Bancorp Goldman Sachs Group, Inc. (The) JPMorgan Chase & Co. KeyCorp Lincoln National Corp. MetLife, Inc. Morgan Stanley PNC Financial Services Group, Inc. Prudential Financial, Inc. SLM Corp. State Street Corp. Shares Value Financials (continued) Visa, Inc., Class A $ XL Group PLC, Class A 506,112 14,251,867 Health Care — 7.2% Abbott Laboratories Bristol-Myers Squibb Co. CIGNA Corp. Express Scripts, Inc., Class A † Gilead Sciences, Inc. † HCA Holdings, Inc. † McKesson Corp. Medco Health Solutions, Inc. † Merck & Co., Inc. Myriad Genetics, Inc. † NuVasive, Inc. † Pfizer, Inc. Pharmasset, Inc. † UnitedHealth Group, Inc. Watson Pharmaceuticals, Inc. † WellPoint, Inc. 1,179,250 13,207,018 Industrials — 5.6% Caterpillar, Inc. Cooper Industries PLC, Class A CSX Corp. Cummins, Inc. Eaton Corp. Fluor Corp. General Dynamics Corp. General Electric Co. Hertz Global Holdings, Inc. † KBR, Inc. Owens Corning † Robert Half International, Inc. Rockwell Automation, Inc. Terex Corp. † Timken Co. Triumph Group, Inc. Tyco International, Ltd. 214,866 10,242,260 Information Technology — 9.9% Acme Packet, Inc. † Apple, Inc. † Baidu, Inc. ADR † Broadcom Corp., Class A Cisco Systems, Inc. Citrix Systems, Inc. † Dell, Inc. † eBay, Inc. † Electronic Arts, Inc. † EMC Corp. † Google, Inc., Class A † International Business Machines Corp. OpenTable, Inc. † QUALCOMM, Inc. Salesforce.com, Inc. † SanDisk Corp. † Seagate Technology PLC Symantec Corp. † Texas Instruments, Inc. VeriFone Systems, Inc. † Western Union Co. (The) 1,598,481 18,163,165 See Notes to Financial Statements. 17 Wilshire Variable Insurance Trust Equity Fund Schedule of Investments - (Continued) December 31, 2011 Shares Value Materials — 2.5% Agrium, Inc. $ Domtar Corp. Freeport-McMoRan Copper & Gold, Inc. Huntsman Corp. Mosaic Co. Nucor Corp. 245,334 4,662,151 Telecommunication Services — 0.8% AT&T, Inc. 1,366,848 Utilities — 1.3% FirstEnergy Corp. National Fuel Gas Co. NiSource, Inc. PPL Corp. 364,808 2,420,545 Total Common Stock (Cost $92,607,482) 95,469,073 INVESTMENT IN UNDERLYING FUNDS — 47.4% Wilshire Large Cap Core Plus Fund* (Cost $80,969,270) 87,008,958 SHORT-TERM INVESTMENT — 0.4% Northern Trust Institutional Government Select Portfolio, 0.01% (a) (Cost $698,258) 698,258 Total Investments — 99.9% (Cost $174,275,010) Other Assets & Liabilities, Net — 0.1% 102,354 NET ASSETS — 100.0% $
